                                               ORDER
        This matter is before the Court on the second motion for extension of time and first motion

for reconsideration of the court’s April 17, 2019 text only order [53] by the plaintiffs Andrew and

Janell James. For the reasons discussed below, consistent with the court’s ruling at the [56] motion

hearing, the second motion for an extension of time to designate expert witnesses is granted, and

the motion for reconsideration is denied.

        Because the court can extend the existing deadlines so as to ameliorate any prejudice to the

defendants and because apparently the delay in timely designating experts has been occasioned, at

least in part, due to a serious illness of one of plaintiffs’ counsel, the court will extend the existing

deadlines as follows:

            1. Plaintiffs shall designate expert witnesses by July 1, 2019;

            2. Defendants shall designate expert witnesses by July 30, 2019;

            3. Discovery shall be completed by September 30, 2019; and

            4. Dispositive motion and Daubert motions shall be filed by October 30, 2019.

        Plaintiff’s counsel is cautioned that, given the number of opportunities afforded it, its

disclosure must not only be timely but in compliance with the Federal Rules of Civil Procedure,
failing which the court will entertain a motion to strike. Furthermore, no further extension will be

granted to the Plaintiff.

        The court declines to reconsider its prior text only order dated April 17, 2019.

SO ORDERED this, the 17th day of June, 2019.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
